Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-6-1999

Greenleaf v. Garlock, Inc.
Precedential or Non-Precedential:

Docket 97-1820




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Greenleaf v. Garlock, Inc." (1999). 1999 Decisions. Paper 116.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/116


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT



                     NOS. 97-1820 and 97-1821


        CHARLES GREENLEAF, JR., ALTERNATE EXECUTOR OF THE
           ESTATE OF CHARLES GREENLEAF, SR., DECEASED;
                NAOMI GREENLEAF, IN HER OWN RIGHT

                               v.

GARLOCK, INC.; FIBREBOARD CORPORATION; CELOTEX CORPORATION; OWENS
CORNING FIBERGLAS CORP.; OWENS-ILLINOIS GLASS CO.;
   EAGLE-PICHER INDUSTRIES, INC.; JOHN CRANE-HOUDAILLE, INC.;
          A.W. CHESTERTON; SEPCO CORP.; UNIROYAL, INC.;

                OWENS CORNING FIBERGLAS CORP.;
                   OWENS-ILLINOIS GLASS CO.
                     Third-Party Plaintiffs

                               v.

      HOPEMAN BROTHERS, INC.; COMBUSTION ENGINEERING, INC.;
ANCHOR PACKING CO., INC.; ARMSTRONG WORLD INDUSTRIES, INC.; GREEN TWEED &
CO., INC.; MELRATH GASKET COMPANY, INC.;
    MELRATH BASKET HOLDING CO., INC.; PARS MANUFACTURING CO.,
                      Third-Party Defendants

                                             Owens Corning, Appellant,
                                             No. 97-1820


        CHARLES GREENLEAF, JR., ALTERNATE EXECUTOR OF THE
           ESTATE OF CHARLES GREENLEAF, SR., DECEASED;
                NAOMI GREENLEAF, IN HER OWN RIGHT

                               v.

GARLOCK, INC.; FIBREBOARD CORPORATION; CELOTEX CORPORATION; OWENS
CORNING FIBERGLAS CORP.; OWENS-ILLINOIS GLASS CO.;
   EAGLE-PICHER INDUSTRIES, INC.; JOHN CRANE-HOUDAILLE, INC.;
          A.W. CHESTERTON; SEPCO CORP.; UNIROYAL, INC.;

                OWENS CORNING FIBERGLAS CORP.;
                   OWENS-ILLINOIS GLASS CO.
                     Third-Party Plaintiffs

                               v.

      HOPEMAN BROTHERS, INC.; COMBUSTION ENGINEERING, INC.;
ANCHOR PACKING CO., INC.; ARMSTRONG WORLD INDUSTRIES, INC.; GREEN TWEED &
CO., INC.; MELRATH GASKET COMPANY, INC.; MELRATH BASKET HOLDING CO., INC.;
                    PARS MANUFACTURING CO.,
                      Third-Party Defendants

                                             Garlock, Inc., Appellant,
                                             No. 97-1821


          The following modifications have been made to the Court's
opinion issued on April 26,
1999, in the above-entitled appeal and will appear as part of the final
version of the opinion:

          1. Page 8, lines 21 and 30 - remove the bold on Restatement
(Second) of Judgments.

           2. Page 10, fn. 5, lines 5 and 6 - remove the bold on Wright
et al., Federal Practice and
Procedure.

          3. Page 11, lines 15 and 30 - remove the bold on Restatement
(Second) of Judgments.

           4. Page 13, fn. 6, lines 4 and 5 -   remove the bold on Wright
et al., Federal Practice and
Procedure.

           5. Page 21, lines 8 and 9 - remove the bold on Wright & Miller,
Federal Practice &
Procedure.

          6. Page 21, line 32, and fn. 11, line 5 - remove the bold on
Wright & Miller.




                              /s/ P. Douglas Sisk,, Clerk




Date: May 6, 1999